DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/23/2021 regarding the 35 USC 112(a) rejection as applied in the Final Rejection mailed 03/23/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the response that par. [0100] of the PGPUB provides written description support for the claim limitation of determining a migraine risk based on analysis of at least one visual parameter and screen time data detected from a light sensor mounted on glasses. Applicant concludes on page 9 of the response:
“Applicant respectfully submits that these flashes or alternative light patterns are known to provoke migraine (or epilepsy). As such, Applicant believes it would have been reasonably clear to one of ordinary skill in this particular art that the detection of these flashes or light pattern (provoking migraines) provides a way to detect the source of migraine risks. Thus, it would have been reasonably clear to such a person of ordinary skill “how the screen time data ... is used to produce a migraine risk result.”
The Examiner respectfully disagrees. As noted previously in the rejection, Applicant has only described the functional result of the use of screen time data (e.g. to produce a migraine risk result) but does not set forth any steps, processes, particular algorithms, etc. regarding how the screen time data is used in conjunction with other data to produce a migraine risk result. While one could potentially argue such a process could be written by one skilled in the art, MPEP §2161.01 explicitly states such an 
“original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”

“ It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) “
Again, Applicant has only broadly described the desired result of predicting migraine with screen time data and visual behavior data but does not set forth any particular steps or algorithm indicating how this predictive process is performed with the claimed data. Therefore, the currently claimed invention lacks written description support in the originally filed specification.
Applicant’s amendment and arguments have overcome the previously applied 35 USC 103 rejections. Particularly, none of the previously cited references disclose the combination of light sensors on glasses for detecting light flashes/patterns; obtaining paste levels of pain associated with a migraine history of the patient; and determining 
Lastly, the Examiner notes the claim amendments have introduced new issues under 35 USC 112b, see rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 claim a computer implemented (e.g. by a processor) process that determines a migraine risk based on an analysis of at least one visual behavior parameter and screen time data received by the processor. Regarding the use of screen time data in an analyzing process, the Examiner only found support in par. [0100] of PGPUB 2018/0303431, which is the PGPUB of the present application, this also corresponds to p. 11, lines 6-11 of the originally filed specification. This section states:
“The method of the invention may further comprise a screen time providing step during which data representative of the time a user spent watching a screen are provided. During the analyzing step S20, such screen time data may be considered to determine more accurately the migraine risk of the user.”
This section only discloses the result of assessing a migraine risk utilizing screen time data but does not set forth any particular process, steps, guidance, etc. on how the screen time data is actually used to provide the migraine risk. As noted in MPEP §2161.01 with respect to computer-implemented processes:
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. “
In the instant application, Applicant has only described the functional result of the use of screen time data (e.g. to produce a migraine risk result) but does not set forth any steps, process, particular algorithm, etc. regarding how the screen time data is used in conjunction with other data to produce a migraine risk result. While one could potentially argue such a process could be written by one skilled in the art, the cited section above explicitly states such an argument is not sufficient to provide written description support of the computer-implemented function. Therefore, the currently claimed invention lacks written description support in the originally filed specification.
Claims 2-7, 9-11, 13 and 16-17 are rejected as being dependent on Claims 1 and 15 and further adding parameters that are described as being used to predict a risk without setting forth any particular algorithms or steps indicating how these parameters are actually used to predict the risk. They are only described in functional, desired outcomes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9-11, 13 and 15-17  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 include the limitation “considering, by the processor of the user migraine analysis component, whether the user has been having a high level of pain recently to increase accuracy of the determination of the migraine risk of the user.”
First the terms “high level” and “recently” are relative terms of degree. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Second, the language of “to increase accuracy…” is setting forth an intended result and not an actual, positively recited step of increasing accuracy. As such, the language “considering…whether the user has bene having a high level of pain recently” does not have a clear outcome and is not tied to any of the previously claimed steps. It is not clear what this limitation, as presently claimed, adds to the processing method claimed. Given that it receives no input from any previous step and that it produces no output to be used by any other step, the step of “considering” is vague and doesn’t really add anything to the claim. Without any clear boundaries set forth by what is intended by the considering step and how this contributes to predicting migraines, the metes and bounds of the claim are unclear.

Claims 1 and 15 also define screen time data as flash or light patterns detected by a light sensor mounted on glasses. This is unclear as “screen time” implies a value of time, i.e. the amount of time a user watches a screen, while flashes of light and light patterns do not appear to be time values or in any way related to the amount of time a user is watching a screen. The common meaning of the term “screen time” and the parameters associated with the term by Applicant appear to be at odds. Appropriate clarification and/or correction is respectfully requested.
Claim 17 includes the term “rhythm of life of the user”. It is unclear what type of data is associated with this term. This term does not appear to be a standard term in the art with a clear definition.
Conclusion
In an updated search, the Examiner found the following pertinent art, which is not applicable due to the filing date being later than Applicant’s earliest effective filing date.
Hernacki (2018/0000425)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792